Russell, C. J.
1. While the confessions or admissions of one joint offender or conspirator, made after the enterprise is ended, are inadmissible except as against the person making them (Penal Code, § 1035), yet in the present ease it was not error to admit in evidence the statements of which complaint is made, for the reason that the admissions of the conspirator were made during the pendency of the criminal project and before the completion of the acts included within the conspiracy and contemplated when the conspiracy was formed. Rawlins v. State, 124 Ga. 31 (12), 46 (52 S. E. 1). It was admitted by the defendant that the animal alleged to have been stolen was killed by hitti, and that his alleged co-conspirator was to sell the meat for him. Consequently the acts and sayings of the alleged co-conspirator in attempting to carry out the terms of the alleged conspiracy were admissible.
2. While some of the evidence objected to was probably irrelevant and immaterial, it could not have been prejudicial to the defendant’s case, as the defendant admitted killing the cow alleged to have been stolen and whose hide was identified in court as the cow which he had' endeavored to send to Moultrie to be sold, and as the same cow that was found in the possession of his alleged eo-conspiratoi\
3. The only real issue before the jury was whether the defendant actually bought the animal from a person believed by him to be the real owner, or killed the animal with intent to steal it. This issue was determined adversely to the defendant’s contention; and since there was evidence sufficient to support the verdict, it was not error to overrule the motion for a new trial. Judgment affirmed,.